Citation Nr: 1000632	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  06-27 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had active service from November 1949 to November 
1953.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
of the Montgomery, Alabama Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
Appellant's claim for service connection for the cause of the 
Veteran's death.  The Veteran died in May 2003.  The 
Appellant is the surviving spouse of the deceased Veteran.  
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
Appellant if further action is required.


REMAND

The Appellant contends that the Veteran's death is the result 
of the Veteran's dependence on narcotic analgesics and anti--
anxiety medications and possible drug withdrawal.  The 
Appellant noted that the Veteran was subject to seizures or 
convulsions when medications on which he was dependent were 
unavailable.  At the time of his death, the Veteran had been 
granted service connection for generalized anxiety disorder, 
and his disability due to generalized anxiety disorder was 
evaluated as 100 percent disabling at the time of his death.

The Appellant has submitted records related to the Veteran's 
cause of death.  Records from the Veteran's terminal 
hospitalization, in Huntsville Hospital in May 2003, include 
a discharge summary and several consultation reports.  No 
records of the Veteran's terminal hospitalization appearing 
complete.  The records reflect the Veteran's history of 
substance abuse and dependence, among other disorders.  More 
complete records of the Veteran's terminal hospitalization, 
and PA and private clinical records prior to that 
hospitalization, should be obtained.  Then, opinion as to the 
relationship, if any, between the Veteran's service-enacted 
disabilities and his cause of death should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Appellant and opportunity to 
identify any non-VA providers who treated the 
Veteran in the months prior to his death.

2.  Obtain VA clinical records during the year 
prior to the Veteran's death, from May 2002 to 
May 2003, and associate any available records 
with the claims folder.  

3.  Obtain more complete records of the 
Veteran's terminal hospitalization at 
Huntsville Hospital in May 2003, including 
admission notes, records of statements by 
family members, admission emergency department 
records, laboratory examinations, radiology 
reports, operative reports, if any, all 
physician progress notes, and the like.

4.  Obtain review of the clinical records of 
the Veteran's death.  Provide the reviewer 
with a list of the disabilities for which 
service connection was granted during the 
Veteran's lifetime.  The claims folder should 
be made available to the reviewer.  The 
reviewer's report should discuss relevant 
service and post-service medical records, 
records of the Veteran's terminal 
hospitalization, and records of treatment of 
service-connected disabilities in the period 
prior to the Veteran's death, as well as other 
relevant evidence of record.  The report 
should summarize and address the Appellant's 
contentions as to the cause of the Veteran's 
death.  The reviewer should provide an opinion 
as to whether a service-connected disease 
involved active processes affecting vital 
organs.

Then, the reviewer should provide an opinion 
as to whether it is at least as likely as not 
(a 50 percent likelihood, or greater) that any 
service-connected disability was (i) an 
immediate or underlying cause of the Veteran's 
death, or was etiologically related to the 
cause of the Veteran's death, or, was (ii) at 
least as likely as not a contributory cause of 
the Veteran's death (contributed substantially 
or materially to the cause of the Veteran's 
death, combined to cause the Veteran's death, 
or aided or lent assistance to the production 
of death.

The medical basis for all opinions expressed 
should be discussed for the record.  It would 
be helpful if the examiner, in expressing his 
or her opinion, would use the language 
"likely," "unlikely" or "at least as likely as 
not."  The term "at least as likely as not" 
does not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against causation.

5.  When all directed development has been 
conducted and the records associated with the 
claims files, readjudicate the claim on 
appeal.  If such action does not resolve the 
appeal, a supplemental statement of the case 
should be issued to the Appellant and her 
representative.  An appropriate period of time 
should be allowed for response. 

Thereafter, this claim should be returned to this 
Board for further appellate review, if in order.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


